PER CURIAM.
The Federal Trade Commission, petitioner herein, having filed with this court on, to wit, October 28, 1937, its application for the enforcement of an order to cease and desist issued by it against the respondent, under date of August 3, 1936, under the provisions of section 5 of an Act of Congress approved September 26, 1914, entitled “An act to create a Federal Trade Commission, to define its powers and duties, and for other purposes” 38 Stat. 719, 15 U.S.C.A. § 45; and said petitioner, having also certified and filed herein, as required by law, a transcript of the entire record in the proceeding lately pending before it, in which said order to cease and desist was entered, including all the testimony taken and the report of said petitioner; and respondent having subsequently filed its answer to said application for enforcement, in which answer respondent stated it was not willing to contest said application for enforcement or the proceedings based thereon, and in which answer said respondent consented that this court might, upon said application and respondent’s answer thereto, and upon the pleadings, testimony, and proceedings set forth in the transcript aforesaid, make and enter its decree affirming said order to cease • and desist and commanding respondent, its officers, agents, representatives, and employees, to comply therewith.
Now, therefore, it is hereby ordered, adjudged, and decreed, that said order to cease and desist, issued by the Federal Trade Commission, petitioner herein, under date of August 3, 1936, be, and the same hereby is, affirmed.
And it is hereby further ordered, adjudged, and decreed, that the respondent, Barager-Webster Company, its officers, agents, representatives, and employees, in the manufacture, sale, and distribution in interstate commerce of candy and candy products, cease and desist from:
(1) Selling and distributing to wholesale dealers and jobbers for resale to retail dealers and to retail, dealers direct, candy so packed and assembled that sales of said candy to the general public are to be made, or are designed to be made, by means of a lottery, gaming device, or gift enterprise; (2) supplying to or placing in the hands of wholesale dealers and jobbers or retail dealers, packages or assortments of candy which are used or which are designed to be used without alteration or rearrangement of the contents of said packages or assortments, to conduct a lottery, gaming device, or gift enterprise in the sale or distribution of the candy or candy products contained in said assortment to the public; (3) supplying to or placing in the hands of retail and wholesale dealers and jobbers assortments of candy together with a device commonly called a “push card” for use or which is designed to be used in distributing or selling said candy to the public at retail; (4) furnishing to retail and wholesale dealers and jobbers a device commonly called a push card, either with packages or assortments of candy or candy products, or separately, bearing a legend or legends or statements informing the purchasing public that the candy or candy products are being sold to the public by lot or chance or in accordance with a sales plan which constitutes a lottery, gaming device or gift enterprise.
And it is hereby further ordered, adjudged, and decreed that the respondent, Barager-Webster Company, within thirty days after the service upon it by the clerk of this court of a copy of this decree, shall file with the Federal Trade Com*1001mission a report in writing setting forth in detail the manner and form in which it has complied with this decree.